DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on November 12, 2021. 
The supplemental claim amendments filed on November 12, 2021 have been acknowledged and considered.
Claims 1, 5, 11, 15 and 18 have been amended. Claims 4 and 14 have been canceled. Claims 21-23 have been newly added.
Claims 1-3, 5-13 and 15-23 have been examined. Claims 1-3, 5-13 and 15-23 (Renumbered to claims 1-21) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated July 19, 2021 and October 26, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 11, 18 and 21 In claims 1, 11 and 18:
    	“compare the at least one tool historically used by the entity with information relating to the plurality of tools to thereby identify at least one alternative tool in the plurality of tools whose substituted usage is configured to provide improved performance over the at least one historically used tool, wherein the comparing includes performing semantic analysis of the table to identify a table context and wherein the at least one alternative tool is identified at least in part on the table context;”
In claim 21:  	“wherein the at least one processor is further configured to maintain a list of restricted tools and is further configured to withhold a recommendation to a use a tool when the tool is on the restricted list.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Conlan et al. (US Pub. No. 2018/0025084) – Automatic Recommendation for Content Collaboration, Rao (US Pub. No. 2020/0042648) – Recommendation Development Tool Extensions Based on Media Type, Manggala (US 
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Conlan et al. (US Pub. No. 2018/0025084)  	Conlan set forth a method to automatic provision of recommendations for content collaboration.  Actions performed in conjunction with a document may be monitored to determine a usage pattern associated with the document in response to detecting an opening of the document through an application user experience. However, Conlan does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 11, 18 and 21.  

   	Rao (US Pub. No. 2020/0042648)  	Rao uses extensions to add functionality to an extensible computing technology development tool are identified based at least in part on whether they support a media type that is associated with a file being opened in the development tool.  The extensible tool may be a software development tool or a hardware development tool. Complex recommendation mechanisms in the form of collaborative filtering, user preference history content-based filtering, and demographic profile-based recommendations, are avoided, thereby making recommendation actions faster and less resource-intensive.  

   	Manggala (US Pub. No. 2020/0279315)  	Manggala set forth a method including a recommendation engine receiving a first user behavior data, the first user behavior data associated with a user action taken by a user, wherein the recommendation engine utilizes a recommendation model to generate recommendations to users based on first user behavior data. However, Manggala does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 11, 18 and 21.  

   	McKenna (US Pub. No. 2019/0236188)  	McKenna set forth techniques relating to database query optimizers.  In some embodiments, a query optimizer of a database system receives a first query including a first constraint that restricts selection of a set of execution plans available to implement the first query.  The first constraint identifies, at least, a first option and a second option to implement a clause in the first query.  The query optimizer evaluates, based on the first constraint, a first execution plan that includes performance of the first option and a second execution plan that includes performance of the second option.  Based on the evaluating, the query optimizer selects one of the first and second execution plans to implement the first query.  The query optimizer causes execution of the selected 

   	Isaiah Pinchas (“Lexical Analysis Tool”)  	Pinchas provides an algorithm for constructing a lexical analysis tool. However, Pinchas does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 11, 18 and 21.  

   	Stephen Larson et al. (“Introducing Data Mining Concepts Using Microsoft Excel’s Table Analysis Tools”)  	Larson provides table analysis tool. However, Larson does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 11, 18 and 21.  

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192